                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

UNITED REALTY ADVISORS, LP, et al.,

       Plaintiffs,                                         Civil Action No. 14-cv-5903
                                                           Civil Action No. 14-cv-8084
vs.
                                                           HON. BERNARD A. FRIEDMAN
ELI VERSCHLEISER, et al.,

      Defendants.
____________________________________/

           ORDER TO UPDATE THE PARTIES’ CONTACT INFORMATION

               The Court has reviewed the docket sheets in these matters and notes that they lack

complete contact information for pro se defendants Eli Verschleiser, Raul Del Forno, Ophir

Pinhasi, and Alexandru Onica. To rectify this oversight, IT IS HEREBY ORDERED that the

Clerk of Court update the docket sheets in the above-referenced matters to reflect the following

contact information as it pertains to each defendant:

               Eli Verschleiser
               Address #1:                                Address #2:
               1820 Avenue M. #718                        40 Wall Street, 60th Floor
               Brooklyn, NY 11230                         New York, NY 10005
               Tel.: (212) 742-0707                       Tel.: (212) 742-0707
               Email: eli.v@multigroups.com               Email: eli.v@multigroups.com

               Raul Del Forno
               90 Edgewater Street Apt. 703
               Coral Gables, FL 33133
               Email: rauldelforno@gmail.com

               Ophir Pinhasi
               135-34 78th Drive
               Flushing, NY 11367
               Email: ophir@pinhasi.org

               Alexandru Onica
               57 Rockwell Place
               Brooklyn, NY 11217
               Tel.: (917) 767-4044
               Email: aonica@daxconcept.com
               The Court also notes that the docket sheet for civil action number 14-cv-8084

indicates that plaintiff Jacob Frydman is pro se; however, plaintiff Frydman is currently

represented by attorney Neal Brickman. Therefore, IT IS FURTHER ORDERED that the Clerk

of Court delete plaintiff Frydman’s pro se contact information from the docket sheet for civil

action number 14-cv-8084.



               IT IS FURTHER ORDERED that pro se defendants Raul Del Forno and Ophir

Pinhasi provide their telephone numbers to the Court. See Fed. R. Civ. P. 11(a). They may do

so by mailing a letter with this information, addressed to the Clerk of Court at the Daniel Patrick

Moynihan U.S. Courthouse, 500 Pearl Street, New York, NY 10007.



               IT IS FURTHER ORDERED that all of the pro se defendants and attorneys of

record promptly notify the Court if (1) any of the contact information contained on page 1 of this

order is incorrect, and (2) any of their addresses or telephone numbers change.




                                             s/Bernard A. Friedman
                                             BERNARD A. FRIEDMAN
                                             SENIOR UNITED STATES DISTRICT JUDGE
                                             SITTING BY SPECIAL DESIGNATION
Dated: December 6, 2019December 6, 2019
       Detroit, Michigan




                                                2
